Citation Nr: 0940717	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
September 1964 and from November 1964 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

When this case was previously before the Board in February 
2009, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

A chronic respiratory disability was not present in service, 
and the Veteran's current respiratory disability is the 
result of cigarette smoking.


CONCLUSION OF LAW

Respiratory disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in February 2002 and March 2006.  
Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the Veteran's 
claimed respiratory disorder.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
In addition, Social Security Administration records have been 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service but a disability will not be considered to 
have resulted from a disease or injury in service on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by the Veteran during service.  
38 U.S.C.A. §§ 1103, 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a respiratory disorder, as he believes this 
condition is related to his active service.  He contends that 
he was first treated for this condition in service.

The Veteran's service treatment records indicate that he was 
treated for a number of respiratory-related conditions in 
service.  In March 1973, an impression of bronchitis was 
noted.  In September 1974, a diagnosis of possible pneumonia 
was indicated.  Other associated problems such as sinusitis, 
productive cough and sore throat were noted on many 
occasions.  In March 1976, X-rays of the chest and sinuses 
revealed no significant abnormalities.  On the Veteran's 
March 1976 discharge examination, he was found to have no 
respiratory abnormality.  In addition, no abnormality of the 
respiratory system was found on a VA examination performed in 
July 1976.

Post-service medical records include records from the Wythe 
County Community Hospital from March 1980 showing a diagnosis 
of bronchitis.  VA outpatient treatment records disclose 
complaints of cough, phlegm, and a sore throat in April 1987.  
A July 1999 report by Dr. Happel indicates that the Veteran 
had been assessed with COPD, and that the Veteran had ceased 
smoking since his recent myocardial infarction in 1998.  In 
December 2001, VA outpatient records note a diagnostic 
impression of bronchitis, possibly aggravated by tobacco 
abuse.  Social Security records show the Veteran is in 
receipt of benefits with a primary diagnosis of coronary 
artery disease and a secondary diagnosis of arthritis.  

The Veteran was first afforded a VA examination in September 
2002.  Clinical evaluation, pulmonary function testing and an 
X-ray examination of the chest were negative for evidence of 
a respiratory disorder.  The examiner concluded that the 
Veteran did not have a respiratory disorder.

During a February 2004 VA examination, testing revealed COPD, 
status post coronary artery bypass graft.  However, the 
report contains no opinion with respect to the etiology of 
this condition.

The Veteran was afforded another VA examination in August 
2008.  Mild COPD was diagnosed.  The examiner did not provide 
an opinion with respect to the etiology of this condition.

The Veteran's claims files were returned to the August 2008 
examiner in March 2009 for an opinion with respect to the 
diagnosed COPD.  The examiner completed a thorough review of 
the Veteran in-service and post-service medical records.  He 
opined that based on a review of the claims files and 
physical findings from the previous examination, the 
Veteran's upper respiratory infections and other problems 
noted in his active-duty files would not cause or be 
etiologically related in any way to his present problem of 
COPD.  He determined that the Veteran's COPD is due to his 
use of tobacco products.

In sum, the medical evidence of record does not link any 
diagnosed respiratory disorder to service.  In fact, the 
August 2008 specifically found that the Veteran's the 
Veteran's current diagnosis of COPD is not in any way related 
to his in-service respiratory-related problems, but more 
likely related to his cigarette smoking.  There is no 
conflicting medical opinion of record.  As noted above, 
service connection on the basis that a disability is the 
result of a disease attributable to tobacco use in service is 
precluded.

In essence, the evidence linking the Veteran's current 
respiratory disorder to the respiratory problems treated 
during service is limited to the Veteran's own statements.  
This is not competent evidence of the alleged nexus because 
lay persons, such as the Veteran, are not competent to render 
opinions requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a respiratory 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


